Grendell, J.,
concurring in part and dissenting in part.
{¶ 55} I concur in the well-reasoned and erudite opinion of the majority, with one exception. The exception is that this court should adopt the following proposition: Negotiation of the destruction of public records involving terms that are contrary to, or conflict with, the Public Records Act is not permitted within collective bargaining.
{¶ 56} To the extent that plaintiffs’ complaint alleges that the current collective bargaining agreement establishes a schedule for the destruction of public records that conflicts with or fails to comply with the Ohio Public Records Act, plaintiffs’ complaint states a cause of action upon which declaratory judgment can be *202granted.1 Allowing parties (well intentioned or otherwise) to circumvent state laws protecting the public’s access to public records is not only contrary to sound public policy promulgated by the legislature, it is both dangerous and detrimental to the public good. As Thomas Jefferson so aptly noted, “The way to prevent [the] irregular interpositions of the people is to give them full information of their affairs through the channel of the public papers, and to contrive that those papers should penetrate the whole mass of the people.” Thomas Jefferson to Edward Carrington (Jan. 16, 1787), in 6 The Writings of Thomas Jefferson, Memorial Edition (Lipscomb & Bergh Eds.1904) 58.2 For, as Jefferson warned, the key to maintaining our republican form of government is “narrowly watching it.” Thomas Jefferson to Joseph Fay (Mar. 18, 1793), id., Volume 9, 45. Jefferson’s concern for public scrutiny of governmental actions was rooted in his belief that government officials bereft of public accountability are prone to abuse their powers. “Unless the mass retains sufficient control over those entrusted with the powers of their government, these will be perverted to their own oppression, and to the perpetuation of wealth and power in the individuals and their families selected for the trust.” Thomas Jefferson to M. van der Kemp (Mar. 22, 1812), id., Volume 13, 136.
{¶ 57} To the extent that the collective bargaining agreement in this case provides for the destruction of public documents without public input and outside the requirements of the Public Records Act, such destruction is impermissible, as a matter of law.
{¶ 58} The majority, however, declined to adopt the plaintiffs’ proposition that “[t]he destruction of public records is not a proper subject of collective bargaining.” I respectfully disagree with the majority on this limited issue. If the contractual provision resulting from negotiations is unlawful because it violates the Public Records Act, the negotiation of the unlawful contractual provision equally violates that statute. This is particularly true because the statute protects the rights of the general public, who are neither present nor represented during the negotiations.
*203{¶ 59} There are three classifications of collective bargaining subjects: (1) mandatory subjects, on which neither side may refuse to engage in good-faith bargaining; (2) illegal subjects, which cannot, by law, be included in a collective bargaining agreement; and (3) permissive subjects, which may be, but are not required to be, included in the bargaining process. Cincinnati v. Ohio Council 8, Am. Fedn. of State, Cty. & Mun. Employees, AFL-CIO (1991), 61 Ohio St.3d 658, 663-664, 576 N.E.2d 745. Provisions that cannot, by law, be included in a collective bargaining agreement are “ ‘illegal’ subjects of bargaining.” Id. at 664, 576 N.E.2d 745. As the majority in effect concludes, the document-destruction contractual provisions in this case, if proven as alleged, constitute such illegal subjects. If an issue is an illegal subject of bargaining, such as the public-document destruction in this case, it necessarily follows that negotiations pertaining to the illegal subject are foreclosed. However, the negotiation of provisions that are neither contrary to nor in conflict with the Public Records Act or other statutes is fully permissible.
{¶ 60} Moreover, “negotiation” involves “[d]ealings conducted between two or more parties for the purpose of reaching an understanding.” (Emphasis added.) Black’s Law Dictionary (7th Ed.1999) 1059. It is axiomatic that two parties cannot lawfully reach a binding understanding on an illegal issue that cannot properly be included in a collective bargaining agreement. Therefore, negotiation of an illegal provision would be inefficient and illogical and would not constitute true “negotiations.”
{¶ 61} Further, collective bargaining in Ohio requires “negotiations] in good faith.” (Emphasis added.) See R.C. 4117.01(G). Permitting negotiations on a subject that is illegal and that, in the end, cannot even be lawfully included in a collective bargaining agreement would promote bad-faith negotiations and unfair labor practices. See Natl. Labor Relations Bd. v. Amalgamated Lithographers of Am. (C.A.9,1962), 309 F.2d 31, 42-43 (a tactic used to “obtain a contract clause which is unlawful * * * js * * * an labor practice”); see, also, Parents Union for Pub. Schools in Philadelphia v. Bd. of Edn. of Philadelphia (1978), 480 Pa. 194, 200, 389 A.2d 577, 580 (Manderino, J., dissenting) (“Bargaining over provisions which are illegal cannot be good faith bargaining, and constitutes an unfair labor practice”).
{¶ 62} In this case, any negotiations concerning a provision that would establish a schedule for the destruction of a public record not otherwise authorized by law would be as unlawful as the resulting contractual provision. Parties, however, are not precluded from negotiating the inclusion of provisions establishing a schedule authorized by and in conformity with the Public Records Act. Plaintiffs’ complaint, therefore, states a claim upon which injunctive relief may be granted pursuant to R.C. 149.351(B), but only to the limited extent to which it would *204enjoin negotiations concerning the inclusion of a provision in the collective bargaining agreement that is contrary to law.
Gittes & Schulte, Frederick M. Gittes and Kathaleen B. Schulte, for appellants and cross-appellees.
Richard C. Pfeiffer Jr., Columbus City Attorney, and Glenn B. Redick, Chief Litigation Attorney, for appellees city of Columbus and James G. Jackson.
Vorys, Sater, Seymour & Pease, L.L.P., James E. Phillips and John J. Kulewicz, for appellee the Fraternal Order of Police.
Baker & Hostetler, L.L.P., and David L. Marburger, for amici curiae Ohio Newspaper Association and Ohio Coalition for Open Government, in support of appellants.
{¶ 63} Therefore, I concur with the holdings stated in the majority’s conclusion, (Section V), but would add the limited injunctive relief discussed above.

. Plaintiffs’ second claim alleges that a provision in the collective bargaining agreement calls for the destruction of certain public records without requiring the State Auditor to review these records as required by law. R.C. 149.39 provides that “[w]hen municipal records have been approved for disposal, a list of such records shall be sent to the auditor of state.” R.C. 149.39 further provides that if the State Auditor “disapproves of the action by the municipal commission [to approve destruction of the records], in whole or in part, he shall so inform the commission within a period of sixty days and these records shall not be destroyed.” Accepting plaintiffs’ allegations as true, this claim alleges a violation of R.C. 149.351(A).


. Excerpts of which can be located at http://etext.lib.virginia.edu/jefferson/quotations/.